STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0651

VERSUS

PERRY POOLER SEPTEMBER 12, 2022

In Re: Perry Pooler, applying for supervisory writs, 21st
Judicial District Court, Parish of Tangipahoa, No.
94015.

 

BEFORE : WELCH, PENZATO, AND LANIER, JJ.

WRIT DENIED ON THE SHOWING MADE. Relator failed to include
the district court's ruling, minutes and/or a transcript from
the May 11, 2022 proceeding, and any other portion of the
district court record that might support the claim raised in the
writ application. Supplementation of this writ application
and/or an application for rehearing will not be considered. See
Uniform Rules of Louisiana Courts of Appeal, Rules 2-18.7 & 4-9.
In the event relator elects to file a new application with this
court, he may do so without the necessity of obtaining a return
date. Any future filing on this issue should include the entire
contents of this application, the missing items noted above, and
a copy of this ruling.

WIL

COURT OF APPEAL, FIRST CIRCUIT

AS~f)

DEPUTY CLERK OF COURT
FOR THE COURT